
	
		I
		112th CONGRESS
		1st Session
		H. R. 2507
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Mr. Rokita (for
			 himself, Mr. Harper,
			 Mr. Franks of Arizona,
			 Mr. Griffin of Arkansas,
			 Mrs. Ellmers,
			 Mr. Nunnelee,
			 Mr. Conaway, and
			 Mr. Bucshon) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To exclude employees of the Transportation Security
		  Administration from the collective bargaining rights of Federal employees and
		  provide employment rights and an employee engagement mechanism for passenger
		  and property screeners.
	
	
		1.Short titleThis Act may be cited as the
			 Transportation Security Administration
			 Employee Freedom Act of 2011.
		2.Exclusion of
			 employees of the Transportation Security Administration from the collective
			 bargaining rights of Federal employees
			(a)In
			 GeneralSection 7103(a) of
			 title 5, United States Code, is amended—
				(1)in paragraph
			 (2)—
					(A)in clause (iv), by
			 striking ; or and inserting a semicolon;
					(B)in clause (v), by
			 striking the semicolon and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(vi)an officer or employee of the
				Transportation Security Administration of the Department of Homeland
				Security;
							;
				and
					(2)in paragraph
			 (3)—
					(A)in subparagraph
			 (G), by striking ; or and inserting a semicolon;
					(B)in subparagraph
			 (H), by striking the period and inserting ; or; and
					(C)by adding at the
			 end the following:
						
							(I)the Transportation
				Security Administration of the Department of Homeland
				Security;
							.
					(b)Amendments to
			 title 49
				(1)Transportation
			 Security AdministrationSection 114(n) of title 49, United States
			 Code, is amended by adding This subsection shall be subject to section
			 7103(a)(2)(vi) and (3)(I) of title 5, United States Code. at the
			 end.
				(2)Personnel
			 management systemSection 40122 of title 49, United States Code,
			 is amended—
					(A)by redesignating
			 subsection (j) as subsection (k); and
					(B)by inserting after
			 subsection (i) the following:
						
							(j)Transportation
				Security AdministrationNotwithstanding any other provision of
				this section (including subsection (g)(2)(C)), this section shall be subject to
				section 7103(a)(2)(vi) and (3)(I) of title 5, United States
				Code.
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of enactment of this Act and apply to any collective bargaining agreement
			 (as defined under section 7103(a)(8) of title 5, United States Code) entered
			 into on or after that date, including the renewal of any collective bargaining
			 agreement in effect on that date.
			3.Employee rights and
			 engagement mechanism for passenger and property screeners
			(a)Labor
			 organization membership; appeal rights; engagement mechanism for workplace
			 issues
				(1)In
			 generalSection 111(d) of the
			 Aviation and Transportation Security Act (49 U.S.C. 44935 note) is
			 amended—
					(A)by striking
			 Notwithstanding and inserting the following:
						
							(1)In
				generalExcept as provided in section 883 of the Homeland
				Security Act of 2002 (6 U.S.C. 463) and paragraphs (2) through (5),
				notwithstanding
							;
				and
					(B)by adding at the
			 end the following:
						
							(2)Labor organization membershipNothing in this section shall be construed
				to prohibit an individual described in paragraph (2) from joining a labor
				organization.
							(3)Right to appeal
				adverse actionAn individual employed or appointed to carry out
				the screening functions of the Administrator under section 44901 of title 49,
				United States Code, may submit an appeal of an adverse action covered by
				section 7512 of title 5, United States Code, and finalized after the date of
				the enactment of the FAA Air Transportation Modernization and Safety
				Improvement Act, to the Merit Systems Protection Board and may seek judicial
				review of any resulting orders or decisions of the Merit Systems Protection
				Board.
							(4)Employee
				engagement mechanism for addressing workplace issuesAt every
				airport at which the Transportation Security Administration screens passengers
				and property under section 44901 of title 49, United States Code, the
				Administrator shall provide a collaborative, integrated employee engagement
				mechanism to address workplace
				issues.
							.
					(2)Conforming
			 amendmentsSection 111(d)(1) of such Act, as redesignated by
			 paragraph (1)(A), is amended—
					(A)by striking
			 Under Secretary of Transportation for Security and inserting
			 Administrator of the Transportation Security Administration;
			 and
					(B)by striking
			 Under Secretary each place it appears and inserting
			 Administrator.
					(b)Whistleblower
			 protectionsSection 883 of
			 the Homeland Security Act of 2002 (6 U.S.C. 463) is amended, in the matter
			 preceding paragraph (1), by inserting , or section 111(d) of the
			 Aviation and Transportation Security Act (49 U.S.C. 44935 note), after
			 this Act.
			
